Citation Nr: 0402357	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for burn scars of the 
neck, chest, clavicular region, and right axillary region, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for dental disability.

3.  Entitlement to service connection for muscle disability.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from March 1945 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board denied service connection for 
melanoma in November 2002.

In November 2002, the veteran claimed service connection for 
a ruptured appendix, diverticulum of the bladder, and an 
aneurysm of the main artery.  This matter is referred to the 
RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required by him.  


REMAND

The Board has obtained evidence concerning issues on appeal.  
This evidence has not been considered in the first instance 
by the agency of original jurisdiction (AOJ).

During the course of the veteran's claim, there have been 
amendments to 38 C.F.R. § 4.118, the schedule of ratings for 
skin.  The veteran asserts in June 2002 that a 40 percent 
rating is inadequate because of the areas of his burns.  
Current rating criteria includes the length, width, and area 
in square inches or centimeters of scars.

The veteran asserts in November 2002 that he has muscle 
disability due to his service-connected scars, and he appears 
to reference his neck and right leg.

The veteran seeks service connection for dental disability.  
He is service-connected for teeth numbers 8, 9, and 10 due to 
dental trauma.  It is unclear what dental disability he seeks 
service connection for.

Accordingly, the case is REMANDED to the AOJ for the 
following action:  

1.  The AOJ should schedule the veteran 
for an examination of the skin.  The 
report should describe the nature and 
extent of disability resulting from the 
veteran's burn scars and provide 
information which enables the veteran's 
scar claim to be considered in light of 
the old and new rating criteria.  The 
reported findings should include the 
length, width, and area in square inches 
or centimeters of each scar.  The claims 
folder should be made available to the 
examiner.

2.  A VA muscle examination should be 
conducted to determine if there is a 
link between any muscle disorders and 
the veteran's service-connected scars.  
The claims folder should be made 
available to the examiner.

3.  The RO should contact the veteran 
and have him identify the dental 
disability for which he seeks service 
connection.

4.  The AOJ should consider the evidence 
that was added to the record.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


